       Case 3:17-cr-01101-JAH Document 33 Filed 06/01/20 PageID.175 Page 1 of 7



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No.: 17cr1101-JAH
12                                      Plaintiff,
                                                         ORDER DENYING DEFENDANT’S
13   v.                                                  MOTION FOR COMPASSIONATE
                                                         RELEASE (Doc. No. 29).
14   CARLOS ESPARZA,
15                                   Defendant.
16
17                                      INTRODUCTION
18         Pending before the Court is Defendant Carlos Ysaias Esparza’s Motion for
19   Compassionate Release. See Doc. No. 29. On April 9, 2020, Plaintiff United States of
20   America (hereinafter, “Government”) filed a response in opposition and a supplemental
21   brief. See Doc. Nos. 30, 31. After a careful review of the pleadings submitted, and for the
22   reasons set forth below, IT IS HEREBY ORDERED the motion is DENIED.
23                                       BACKGROUND
24         Defendant Carlos Ysaias Esparza (“Defendant’) pled guilty to an information
25   charging him with three counts of Importation of Controlled Substances, in violation of 21
26   U.S.C. §§ 952, 960. See Doc. No. 15-17. On August 25, 2017, this Court sentenced
27   Defendant to 155-months in custody and three years of supervised release. See Doc. No.
28   26.

                                                     1
                                                                                     17cr1101-JAH
       Case 3:17-cr-01101-JAH Document 33 Filed 06/01/20 PageID.176 Page 2 of 7



1    On April 4, 2020, Defendant submitted a request for release to home confinement to the
2    Warden of Taft Correctional Institute (hereinafter, “Taft” or “BOP”), where he is currently
3    housed. See Doc. No. 29 at 29. Taft is scheduled to close, and all inmates are to be
4    transferred to other facilities. On April 6, 2020, Defendant received a Memorandum from
5    D. Patrick, Executive Assistant/Grievance Coordinator, stating:
6
           This is in response to the multiple Requests to Staff (Cop-outs) which have
7          been forwarded to my office for response. Due to the number of Requests to
8          Staff received, individual responses will not be provided, nor will any future
           requests regarding this same matter be addressed.
9
10         Staff has not been provided guidance by the Bureau of Prisons (BOP)
           regarding the Attorney General’s Memorandums involving any revised
11         procedures for an inmate’s placement on Home Confinement. Therefore
12         current procedures will remain the same.

13         Furthermore, due to the current decision by the Bureau of Prisons to close the
14         facility and the subsequent transfer of all inmates, each of you will have to
           make this request at your new facility.
15
16   See Doc. No. 29 at 39.
17         On April 13, 2020, Defendant, proceeding pro se, filed a motion for Compassionate
18   Release under the First Step Act, citing the ongoing health concerns brought by COVID-
19   19 as the basis. See Doc. No. 28.
20         The Government filed a response in opposition to Defendant’s motion on April 16,
21   2020. See Doc. No. 30. The Government argues that because Defendant’s request was not
22   denied and the statutorily prescribed 30-days has not elapsed, the Court does not have
23   jurisdiction to grant relief under § 3582(c)(1)(A)(i). See Doc. No. 30 at 2-3 (citations
24   omitted). The Government also argues that even if this Court found the exhaustion
25   requirement could be waived, this Court should allow the BOP to exercise its authority in
26   making inmate placement determinations. Id. at 3.
27         On April 22, 2020, the Government filed a supplemental briefing to inform the Court
28   that Taft has decided not to act on requests for release. As such, the Government argues

                                                  2
                                                                                     17cr1101-JAH
       Case 3:17-cr-01101-JAH Document 33 Filed 06/01/20 PageID.177 Page 3 of 7



1    that Defendant has “effectively exhausted his administrative remedies.” See Doc. No. 31
2    at 2. The Government then urges the Court to deny Defendant’s motion based on the merits,
3    arguing Defendant did not identify extraordinary and compelling reasons for a reduction
4    in his sentence within the meaning of § 3582(c)(1)(A) and the Sentencing Commission’s
5    policy statement. See generally id.
6                                       LEGAL STANDARD
7          Under § 3582, as amended by the First Step Act, Pub. L. No. 115-391, 132 Stat.
8    5194 (Dec. 21, 2018), a court may modify a defendant's sentence “upon motion of the
9    defendant after the defendant has fully exhausted all administrative rights to appeal a
10   failure of the [BOP] to bring a motion on the defendant's behalf or the lapse of 30 days
11   from the receipt of such a request by the warden of the defendant's facility, whichever is
12   earlier.” 18 U.S.C. § 3582(c)(1)(A). Upon such a motion, a court may modify a defendant's
13   sentence “after considering the factors set forth in § 3553(a) to the extent applicable” if it
14   finds “extraordinary and compelling reasons warrant such a reduction” and “such a
15   reduction is consistent with applicable policy statements issued by the Sentencing
16   Commission.” Id. § 3582(c)(1)(A)(i).         The relevant Sentencing Commission policy
17   statement sets forth several “extraordinary and compelling reasons.” U.S.S.G. §
18   1B1.13(1)(A) & cmt. 1. The Commission also requires the defendant not pose a danger to
19   the safety of the community as provided in 18 U.S.C. § 3142(g). Id. § 1B1.13(2).
20                                          DISCUSSION
21         On the threshold exhaustion or 30-day requirement, Defendant urges the Court to
22   find, and the Government agrees, Defendant’s request should be deemed effectively
23   exhausted. The Court agrees. In light of the decision by Taft to not act on requests for relief,
24   the Court finds this a constructive denial of Defendant’s request. As such, Defendant has
25   exhausted his administrative remedies.
26         Next, to be eligible for compassionate release, Defendant must demonstrate that
27   “extraordinary and compelling reasons” warrant such a reduction and that the reduction is
28   “consistent [with] applicable policy statements” issued by the U.S. Sentencing

                                                    3
                                                                                         17cr1101-JAH
       Case 3:17-cr-01101-JAH Document 33 Filed 06/01/20 PageID.178 Page 4 of 7



1    Commission. 18 U.S.C. § 3582(c)(1)(A). Although the statute does not define
2    “extraordinary and compelling circumstances,” the U.S. Sentencing Commission has
3    identified four categories of situations that may qualify: serious medical conditions,
4    advanced age, family circumstances, and a catch-all “other reasons.” U.S.S.G. 1B1.13,
5    application note 1(A). In application note 1 to the policy statement, the Commission
6    identifies the “extraordinary and compelling reasons” that may justify compassionate
7    release for a medical condition provides as follows:
8          (i) The defendant is suffering from a terminal illness (i.e., a serious and
           advanced illness with an end of life trajectory). A specific prognosis of life
9
           expectancy (i.e., a probability of death within a specific time period) is not
10         required[.]
           (ii) The defendant is—
11
                  (I) suffering from a serious physical or medical condition,
12                (II) suffering from a serious functional or cognitive impairment, or
                  (III) experiencing deteriorating physical or mental health because of the
13
                  aging process, that substantially diminishes the ability of the defendant
14                to provide self-care within the environment of a correctional facility and
                  from which he or she is not expected to recover.
15
16
     United States Sentencing Guidelines, Application Notes, § 1B1.13(1)(A). Finally, the note
17
     recognizes the possibility that BOP could identify other grounds that amount to
18
     “extraordinary and compelling reasons.” USSG § 1B1.13, cmt. n.1(D).
19
           Defendant’s concerns about exposure to COVID-19, in light of his confinement and
20
     his transfer from Taft to another facility, are not taken lightly by this Court. However, those
21
     general concerns alone are not sufficient to establish his eligibility for compassionate
22
     release. See e.g., United States v. Raia, No. 20-1033, 2020 WL 1647922, at *2 (3d Cir.
23
     Apr. 2, 2020) (“the mere existence of COVID-19 in society and the possibility that it may
24
     spread to a particular prison alone cannot independently justify compassionate release,
25
     especially considering BOP’s statutory role, and its extensive and professional efforts to
26
     curtail the virus’s spread.”); United States v. Gillis, 2020 WL 1846792 (C.D. Cal. April 9,
27
     2020); United States v. Eberhart, 2020 WL 1450745 (N.D. Cal. March 25, 2020); United
28

                                                    4
                                                                                        17cr1101-JAH
         Case 3:17-cr-01101-JAH Document 33 Filed 06/01/20 PageID.179 Page 5 of 7



1    States v. Green, 2020 WL 1892456 (E.D. Cal. April 16, 2020); United States v. Aguila,
2    2020 WL 1812159 (E.D. Cal. April 9, 2020); United States v. Zywotko, Case No. 2:19-cr-
3    113-FtM-60NPM, 2020 WL 1492900 (M.D. Fla. Mar. 27, 2020); United States v. Gileno,
4    2020 WL 1307108 (D. Conn. March 19, 2020); United States v. Harris, 2020 WL 1969951
5    (M.D. Fla. April 24, 2020); United States v. Clark, 2020 WL 1557397 (M.D. La. April 1,
6    2020); United States v. Hays, 2020 WL 1698778 (S.D. Ala. April 7, 2020).
7           In considering the merits of the instant matter based on the individual inmate and his
8    specific circumstances, the Court still finds Defendant fails to show extraordinary and
9    compelling reasons to warrant a reduction in his sentence. Defendant’s request for relief
10   presented to the Warden of Taft argues he is particularly susceptible to complications from
11   COVID-19 due to “asthma, shortness of breath, valley fever, chronic alcohol ingestion,
12   syncopol [SIC] event, and mild stroke.” See Doc. No. 29 at 29. Defendant also states that
13   upon release, he is assigned to transition to a halfway house in San Diego. Id. The
14   Government’s supplemental brief offers proof that under the BOP’s Care Level
15   Classification for Medical and Mental Health Conditions or Disabilities, Defendant is
16   classified in Care Level 1. 1 The Government further argues that Defendant has not provided
17   sufficient documentation of his medical conditions, does not identify a medical condition
18   within the policy statements application note, Defendant’s conditions do not rise to the
19   level of severity as required under the policy statement, and none of Defendant’s conditions
20   have been identified by the CDC as increasing a person’s risk for developing serious illness
21   from COVID-19. See Doc. No. 31 at 12.
22          Although the Court believes that Defendant has mild asthma, there is no evidence in
23   the record indicating that he has any other medical condition that would put him at a higher
24   risk of experiencing severe illness from COVID-19. While individuals with moderate or
25
26
     1
      Inmates classified under Care Level 1 “are less than 70 years of age and are generally healthy. They
27   may have limited medical needs that can be easily managed by clinician evaluations every 6 to 12
     months.” See Doc. No. 31 at 7 (citing Gov’t Exh. 3.)
28

                                                        5
                                                                                                 17cr1101-JAH
         Case 3:17-cr-01101-JAH Document 33 Filed 06/01/20 PageID.180 Page 6 of 7



1    severe asthma have a higher risk of developing severe symptoms from COVID-19 2,
2    Defendant’s Care Level Classification of 1 and the lack of proof of any other medical
3    condition simply does not support a reduction in Defendant’s sentence. See e.g., United
4    States v. Cooper, 2020 WL 2064066, at *3 (D. Nev April 29, 2020) (“[Defendant]] has not
5    demonstrated that his medical situation presents extraordinary and compelling
6    circumstances for compassionate release because he offers no records to support these
7    diagnoses[.]”); see also United States v. Khawaja, 2020 WL 1940848, at *4 (D. N.H. April
8    2, 2020) (“With no mention of his condition in the presentence report and no medical
9    records from his primary care (or other) physician, the court cannot classify defendant as
10   having “moderate to severe asthma.”). Further, Defendant’s Care Level Classification also
11   contradicts his other self-reported medical conditions—specifically, stroke—since
12   individuals with a Care Level 1 have “limited medical needs that can be easily managed
13   by clinician evaluations every 6–12 months.” However, Defendant’s Care Level
14   Classification is consistent with his Pre-Sentence Report, where Defendant reported being
15   in good health 3. See Doc. No. 19 at 8.
16          Finally, the Court does not believe that Defendant would be better protected from
17   COVID-19 in a halfway house than at FCI Mendota. The Court notes that neither Taft nor
18   the institution where Defendant was later transferred to—Federal Correctional Institute
19   Mendota—has reported any cases of COVID-19. See https://www.bop.gov/coronavirus/
20   (last visited June 1, 2020). It is also imperative to note that the BOP has implemented a
21   detailed COVID-19 response plan for federal inmates. See Modified Operations available
22   at https://www.bop.gov/coronavirus/covid19_status.jsp (last visited June 1, 2020).
23   Considering Defendant’s documented medical condition, the fact that there are no
24   confirmed cases where Defendant is housed, and the BOP’s plan in response to the virus,
25
26
     2
       See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/asthma.html (last visited June
27   1, 2020).
     3
       However, according to the Pre-Sentence Report, “According to information also listed in discovery
28   material, the defendant has trouble breathing in hot temperatures.” See Doc. No. 19 at 8.

                                                       6
                                                                                              17cr1101-JAH
         Case 3:17-cr-01101-JAH Document 33 Filed 06/01/20 PageID.181 Page 7 of 7



1    the Court finds Defendant has not demonstrated extraordinary and compelling reasons to
2    warrant a reduction in his sentence.
3           Therefore, this Court joins other Courts in the Ninth Circuit and across the country
4    in finding that requests for compassionate release on the basis that the presence of COVID-
5    19 alone does not create extraordinary and compelling reasons for release. See e.g., United
6    States v. Raia, No. 20-1033, 2020 WL 1647922, at *2 (3d Cir. Apr. 2, 2020) (“the mere
7    existence of COVID-19 in society and the possibility that it may spread to a particular
8    prison alone cannot independently justify compassionate release, especially considering
9    BOP’s statutory role, and its extensive and professional efforts to curtail the virus’s
10   spread.”); United States v. Gillis, 2020 WL 1846792 (C.D. Cal. April 9, 2020); United
11   States v. Eberhart, 2020 WL 1450745 (N.D. Cal. March 25, 2020); United States v. Green,
12   2020 WL 1892456 (E.D. Cal. April 16, 2020); United States v. Aguila, 2020 WL 1812159
13   (E.D. Cal. April 9, 2020); United States v. Zywotko, Case No. 2:19-cr-113-FtM-60NPM,
14   2020 WL 1492900 (M.D. Fla. Mar. 27, 2020); United States v. Gileno, 2020 WL 1307108
15   (D. Conn. March 19, 2020); United States v. Harris, 2020 WL 1969951 (M.D. Fla. April
16   24, 2020); United States v. Clark, 2020 WL 1557397 (M.D. La. April 1, 2020); United
17   States v. Hays, 2020 WL 1698778 (S.D. Ala. April 7, 2020). 4
18                                           CONCLUSION
19          For the reasons stated above, IT IS HEREBY ORDERED the motion for
20   Compassionate Release is DENIED.
21          IT IS SO ORDERED.
22
     DATED: June 1, 2020
23
                                                       _________________________________
24                                                     JOHN A. HOUSTON
                                                       United States District Judge
25
26
27   4
       Because the Court has determined that Defendant does not have a qualifying illness under USSG §
     1B1.13 application notes or comments, the Court will not determine whether Defendant meets the
28   factors set out in § 3553(a).

                                                       7
                                                                                              17cr1101-JAH
